188 S.W.3d 129 (2006)
Brandon ANDERSON, Appellant,
v.
PRINTPACK GEORGIA and Division of Employment Security, Respondents.
No. ED 86689.
Missouri Court of Appeals, Eastern District, Division Two.
April 4, 2006.
Brandon Anderson, St. Louis, MO, for appellant.
Printpack Georgia, Inc., Hazelwood, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Brandon Anderson (hereinafter, "Employee") appeals pro se from the Labor and Industrial Relations Commission's (hereinafter, "the Commission") decision, reversing the decision by the Appeals Tribunal. The Commission found Employee was disqualified for unemployment benefits due to misconduct connected with his work. Employee claims the Commission erred in: failing to affirm the determination of the Appeals Tribunal; basing its decision on Employee's intentions; failing to look at a factory environment job description; and overlooking the cause and effect.
We have reviewed the brief and the record on appeal and no error of law appears. The Commission's decision is affirmed. No precedential or jurisprudential purposes would be served by an opinion restating the detailed facts and the principles of law. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).